AUTHORIZED USES OF COURT FUND
Under the provisions of House Bill 1013, First Session, 33rd Legislature (1971), gas, water and electricity used in the courtroom, judge's chambers, and court clerk's office may not be paid from the Court Fund. The word "maintenance" as used in Section 1 (b) (6) of House Bill 1013 does include janitorial services necessary for the courtrooms, judge's chambers, and court clerk's offices, and the cost of these services may be paid from the Court Fund. The Court Fund may not be used to rent office space for judge's offices in a building other than the courthouse. The Court Fund may not be used to pay for secretarial help for judges.  The Attorney General has considered your opinion request wherein you, in effect, ask the following questions: 1. Does the word "maintenance" as used in Section 1 (b) (6) of House Bill No. 1013 include utilities such as gas, water and electricity used in the courtroom, judge's chambers, and court clerk's office, and can these expenses be paid for from the Court Fund? 2. Does the word "maintenance" as used in Section 1 (b) (6) of House Bill No. 1013 include janitorial services for these offices, and can these services now be paid for from the Court Fund as maintenance? 3. Can the Court Fund be used to rent office space for judge's offices in a building other than a courthouse if sufficient room is not available in the courthouse? 4. Can the Court Fund be used to pay for secretarial help for judges? House Bill 1013, First Session, 33rd Oklahoma Legislature (1971), amended 20 O.S. Supp. 1970, 1304, [20-1304]. Section 1 of House Bill 1013 provides in part, as follows: "(a) Claims against the Court Fund shall include only such expenses as may be lawfully incurred for the operation of the court in the county. Payment of the expenses may be made after the claim therefor is approved by the district judge who is a member of the governing board of the Court Fund and either the local court clerk or the local associate district judge who is a member of said governing board. "(b) The term expenses shall include the following items and none others: * * * "(6) renovating, remodeling and maintenance of courtrooms, judge's chambers, clerk's offices and other areas primarily used for judicial functions;" (Emphasis added) As to Question 1, the Statute provides no specific definition as to the word maintenance. The word has been interpreted in 54 Corpus Juris Secundum, page 905, to mean with reference to a business, "the upkeep or preserving the condition of the property to be operated, including the cost of ordinary repairs necessary and proper from time to time for that purpose." Therefore, gas, water and electricity expense may not be paid for from the Court Fund.  In response to Question 2, we believe that since maintenance includes the upkeep or preserving the condition of the property, connected with the maintenance of the building, proportional janitorial expenses could be charged against the Court Fund.  In response to Questions 3 and 4, you are referred to an Attorney General Opinion, No. 69-209, wherein the questions were asked: "2. Can there be expended from the Court Fund monies allocated as 'office rent' for the special judge in Okmulgee County? "3. Can the special judge's full-time secretary be paid from the Court Fund? The finding of the Opinion was: "The expenses which may be paid from the Court Fund are enumerated in Section 1304, and office rent for a judge is not included. We find no authority for the payment of rent for an office for the special judge out of the Court Fund in counties with a population of 300,000 or less. Therefore, it is the opinion of the Attorney General that rent for an office of the special judge may not be paid from the Court Fund in counties with a population of 300,000 or less.  "We find no authority authorizing the payment of secretaries from the Court Fund." It is, therefore, the opinion of the Attorney General that your Question Number 1 be answered as follows.  Under the provisions of House Bill 1013, First Session, 33rd Oklahoma Legislature (1971), gas, water and electricity used in the courtroom, judge's chambers, and court clerk's office may not be paid from the Court Fund.  It is further the opinion of the Attorney General that your Question Number 2 be answered in the affirmative. The word "maintenance" as used in Section 1 (b) (6) of House Bill 1013 does include janitorial services necessary for the courtrooms, judge's chambers, and court clerk's offices, and the cost of these services may be paid from the Court Fund.  It is further the opinion of the Attorney General that your Question Number 3 be answered in the negative. The Court Fund may not be used to rent office space for judge's offices in a building other than the courthouse. It is further the opinion of the Attorney General that your Question Number 4 be answered in the negative. The Court Fund may not be used to pay for secretarial help for judges.  (Marvin C. Emerson) ** SEE: OPINION NO. 73-231 (1973) **